DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: The computing server of claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

the first controller comprising a first configured to selectively display different aspects of a software application on the first computing device, the second computing device, and the third computing device was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide a description of a first that configured to selectively display different aspects of a software application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, limitation a first comprised in the first controller at line 8 references to other items in the claim. It is unclear what item is being referenced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KARNATI et al. [US 2016/0379173 A1].

Regarding claims 1 & 7, KARNATI teaches a system. The system as taught in KARNATI reads on the system and server of claims 1 & 7 as shown below.

CLAIM 1
A system, comprising: 
at least one data processor; and
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
receiving a request to access a pet service from a first computing device; 






retrieving, from a database, at least one pet service providers providing the pet service, 



the at least one pet service provider associated with a composite score, 


the composite score generated based on at least one of a verification check, a background check, and a rating;
selecting at least one of the at least one pet service providers based on the composite score of the at least one of the at least one pet service providers; and
in response to the request, routing the at least one pet service providers selected based on the composite score to the first computing device.

CLAIM 7
A computing server comprising:

at least one of a first software development kit and a first web module to communicate with a first computing device, a second computing device of a pet host, and a first computing device of a pet professional;






an application programming interface communicatively coupled with the at least one of the first software development kit and the first web module; and
a first controller communicatively coupled to the application programming interface, the first controller comprising a first configured to selectively display different aspects of a software application on 

the first computing device, 



the second computing device, and 




the third computing device.


KARNATI
A system as in FIG. 22 comprising: 
processor 504 (KARNATI, ¶ 0101); and
memory 508 storing programs executed by processor 504 (KARNATI, ¶ 0105) to perform a method comprising:
a request for a pet service is received using of menu comprising canine category, veterinary service type, oral examination (KARNATI, ¶¶ 0061[Wingdings font/0xE0]0062), wherein the request is received from a consumer 60 using 
at least one providers represented as appointments is retrieved in response to the request (KARNATI, ¶¶ 0065[Wingdings font/0xE0]0066), wherein the at least one providers is from a provider database (KARNATI, ¶ 0072),
wherein the at least one provider represented as appointments is associated with at least one final scores (KARNATI, ¶ 0076), 
wherein the at least one final score is generated and based on at least one rating parameters (KARNATI, ¶ 0075);
at least one of the at least one providers based on the at least one final scores is selected based on the at least one final scores for ranking (KARNATI, ¶ 0076);
the ranked of at least one of the at least one providers is presented to the consumer 60 on consumer device (KARNATI, ¶¶ 0065[Wingdings font/0xE0]0066).

A computer system as in FIG. 1 comprising:

a web application is used to implement service appointment and scheduling features (KARNATI, ¶ 0036); and

a processor communicatively coupled to the web application (KARNATI, ¶¶ 0100[Wingdings font/0xE0]0101), the processor comprising a display interface (KARNATI, 0102) configured to selectively display different aspects of a web service 
on at least one consumer devices as shown in FIG. 8 as an example (KARNATI, ¶ 0020), 

on at least one provider computer systems as shown in FIG. 2 as an example (KARNATI, ¶ 0014).



Regarding claim 2, KARNATI further discloses the steps of:
receiving a user selection of one of the at least one pet service providers from the first computing device (KARNATI, ¶¶ 0069[Wingdings font/0xE0]0070 & 0076); and
in response to receiving the user selection, routing an identifier of the first computing device to a second computing device, the first computing device associated with a pet owner, the second computing device associated with a pet service provider, e.g., consumer information as shown in FIG. 16 associated with the consumer device is sent to provider computer system (KARNATI, ¶¶ 0078[Wingdings font/0xE0]0079), wherein the consumer device is associated with a consumer that has a pet (KARNATI, ¶¶ 0040 & 0078), wherein the provider computer system is associated with a veterinary service provider (KARNATI, ¶ 0062).

Regarding claim 3, KARNATI further teaches that the pet service provider comprises a pet host, e.g., at least one computer servers hosting service appointments (KARNATI, ¶ 0036).

Regarding claim 4, KARNATI further teaches that the pet service provider comprises a pet professional (KARNATI, ¶ 0062).

Regarding claim 5, KARNATI further teaches that the pet professional comprises a veterinarian (KARNATI, ¶ 0062).

Regarding claim 6, KARNATI further teaches that the pet service comprises a pet-related business (KARNATI, ¶ 0008).

Regarding claim 8, KARNATI further teaches that the first computing device is configured to be operated by a pet owner (KARNATI, ¶ 0036); the second computing device is configured to be operated by a pet host (KARNATI, ¶ 0036); and the third computing device is configured to be operated by a pet professional (KARNATI, ¶¶ 0061[Wingdings font/0xE0]0062).

Regarding claim 9, KARNATI further teaches that a database communicatively coupled to the first processor (KARNATI, ¶ 0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            May 5, 2021